142 Ga. App. 783 (1977)
237 S.E.2d 17
ISON
v.
THE STATE.
54162.
Court of Appeals of Georgia.
Submitted July 6, 1977.
Decided July 12, 1977.
Robert C. Ray, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
1. Absent request, it was not error on a trial for robbery to fail to charge the lesser included offense of theft by taking. State v. Stonaker, 236 Ga. 1 (222 SE2d 354).
2. The evidence was sufficient. Robbery may be committed by theft by intimidation, by the use of threat or coercion, or by placing such person in fear of immediate serious bodily injury to himself. As to Count 1, the victim, a cashier, testified that the defendant entered the store with hand in pocket and told her to give him the money, that she was scared, that she thought he had a gun and did *784 as he told her, that he told her not to move, and that he went to the cash register, took some money, and ran out. The victim in Count 2 testified that the defendant "kept coming in my direction and he had his hand in his pocket and he said, `Lady, give me all your money,'" that he was sort of swaying as he came toward her and she gave him the money, she was apprehensive. It is apparent that in both instances money was surrendered, not voluntarily, but because of fear.
Judgment affirmed. Webb and Marshall, JJ., concur.